QUESTION: Are the provisions of ss. 104.37(5) and 104.373, F.S., applicable to a group, club, association, or other organization which "recommends" rather than "endorses" one or more candidates by means of a political advertisement?
SUMMARY: The act of "recommending" a candidate is included within the meaning of the words "endorse" and "endorsing" as used in ss. 104.37(5) and 104.373, F.S. A group, club, association or other organization subject to the requirements of ss. 104.37(5) and 104.373 must comply with these statutes if it uses political advertisements to "recommend" a candidate. Sections 104.37(5) and 104.373, F.S., impose obligations on any group, club, association, or other organization, except organizations affiliated with political parties regulated by Ch. 103, F.S., which makes use of political advertisements "for the purpose of endorsing the candidacy of one or more candidates for public office. . . ." (Emphasis supplied.) It is a well-settled rule of statutory construction that "words of common usage, when used in a statute, should be construed in their plain and ordinary sense." Pedersen v. Green, 105 So. 2d 1 (Fla. 1958). Accord: Gaulden v. Kirk, 47 So. 2d 567 (Fla. 1950); Gasson v. Gay, 49 So. 2d 525 (Fla. 1950); American Bankers Life Assur. Co. of Fla. v. Williams,212 So. 2d 777 (1 D.C.A. Fla., 1968); Harper v. State, 217 So. 2d 519 (4 D.C.A. Fla., 1969); AGO 058-276. An examination of Webster's Third New International Dictionary (unabridged) reveals at p. 749 that the definition of the word endorse includes "to express definite approval or acceptance of" as well as to "support or aid explicitly" or "vouch for," which meanings are remarkably similar to the definitions of the word recommend, which appear at p. 1897 of Webster's, supra, and include: (1): to mention or introduce as being worthy of acceptance, use, or trial . . . (2): to make a commendatory statement about as being fit or worthy . . . (3): to bring forward as being fit or worthy: present with approval: indicate as being one's choice for something or as otherwise having one's approval or support: offer or suggest as favored by oneself . . . . Perhaps even more to the point, at p. 749 of Webster's, supra, the definitions of the word endorsement include recommendation. Also see pp. 195 and 499 of Webster's New World Thesaurus (1971), which include recommend as a synonym for endorse as well as endorsement as a synonym for recommendation. It is clear from the foregoing that the act of recommending a candidate is included within the meaning of the words endorse and endorsing as used in ss. 104.37(5) and 104.373, F.S. Accordingly, any group, club, association, or other organization subject to the requirements of ss. 104.37(5) and 104.373 which makes use of political advertisements to recommend a candidate must comply with the requirements of the statutes in question.